        Case 1:15-cv-01260-MHC Document 31 Filed 07/24/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



STATE OF GEORGIA,          ex   rel.
JOSHUA M. HARMAN,


       Plaintiff,                             CIVIL ACTION FILE


v.                                            NO. 1:15-CV-1260-MHC


TRINITY INDUSTRIES, INC. and
TRINITY HIGHWAY PRODUCTS,
LLC,


       Defendants.




                                       ORDER


       This qui tam action, brought under the Georgia Taxpayer Protection and


False Claims Act, O.C.G.A. § 23-3-120 et seq. ("the TPFCA"), was filed under


seal in this Court on April 21, 2015. [Docs. 1, 3.] Plaintiff/Relator Joshua M.


Harman ("Plaintiff") served the Attorney General of Georgia with a copy of the


Complaint and a disclosure of material evidence by certified mail on April 21,


2015, with a return receipt showing service on the state Department of Law on


April 28, 2015. Notice of Service [Doc 6].    On March 10, 2016, the State of


Georgia filed a notice declining to intervene in this action. [Doc. 8.]


Simultaneously, Plaintiff filed a response to this Court's Show Cause Order
        Case 1:15-cv-01260-MHC Document 31 Filed 07/24/19 Page 2 of 3




indicating his intention to exercise his statutory right to prosecute this action


pursuant to O.C.G.A. § 23-3-122(b)(4)(B). [Doc. 9.) The Court found that


Plaintiff had the right to proceed with the action and ordered that this case,


including all documents previously filed, be unsealed and that Defendants be


served with process [Doc. 10).


      On April 15, 2016, the parties filed a Consent Motion to Stay Proceedings


pending resolution of the appeal in United States ex rel. Harmon v. Trinity Indus.,


Inc., No. 15-41172 (5th Cir.). Consent Mot. to Stay Proceedings [Doc. 14). This


Court administratively closed the case and directed the parties to file a motion to


reopen the case or a dismissal within sixty (60) days of the resolution of the Fifth


Circuit litigation [Doc. 15). Plaintiff filed an unopposed motion to reopen the case


on March 8, 2019 [Doc. 16), and the case was reopened on March 12, 2019, with


the direction that Plaintiff file an amended complaint, if any, within thirty (30)


days and that Defendants answer or otherwise respond to the operative complaint


within sixty (60) days. Mar. 12, 2019, Order [Doc. 17).


      No amended complaint was filed and, on May 13, 2019, Defendants filed a


Motion to Dismiss Under Rules 12(b)(l) and 12(b)(6) of the Federal Rules of Civil


Procedure [Doc. 23). In their motion, Defendants contend, inter alia, that this


Court lacks subject matter jurisdiction over this action because there is no federal


                                           2
        Case 1:15-cv-01260-MHC Document 31 Filed 07/24/19 Page 3 of 3




question and there is no diversity jurisdiction because (1) the state of Georgia is the


real party in interest and (2) the state is not a citizen for purposes of diversity


jurisdiction. Defs.' Br. in Supp. of Mot. To Dismiss [Doc. 23-1] at 3, 13-14. In his


response, "Plaintiff agrees that the state of Georgia is a real party in interest in this


case, that Georgia is not a citizen of any State, and that Georgia's presence as a


real party in interest in this case defeats diversity jurisdiction" and "agrees that this


Court is without subject matter jurisdiction and must dismiss the case on those


grounds." Pl.'s Non-Opp'n to Defs.' Mot. to Dismiss [Doc. 30] at 1.


      Accordingly, it is hereby ORDERED that Defendants' Unopposed Motion


to Dismiss based upon Rule 12(b)(l) is GRANTED, and Plaintiffs Complaint is


DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.


      The Clerk is DIRECTED to close this case.


      IT IS SO ORDERED this          J f�day of July, 2019.



                                         MARK H. COHEN
                                         United States District Judge




                                            3
